UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-05276 Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/11 is included with this Form. ■Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2011 (Unaudited) Shares Value Common Stocks — 76.3% Consumer Discretionary — 12.5% AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Chipotle Mexican Grill, Inc. * Coach, Inc. Coinstar, Inc. * Crocs, Inc. * Darden Restaurants, Inc. Domino’s Pizza, Inc. * Fossil, Inc. * Genuine Parts Co. Guess?, Inc. Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * Lululemon Athletica, Inc. * McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Priceline.com, Inc. * PVH Corp. Ralph Lauren Corp. Signet Jewelers Ltd. * Strayer Education, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp. * Tupperware Brands Corp. Under Armour, Inc. Class A * Warnaco Group, Inc. (The) * Wolverine World Wide, Inc. Wynn Resorts Ltd. Yum! Brands, Inc. Consumer Staples — 5.6% British American Tobacco PLC ADR Bunge Ltd. Church & Dwight Co., Inc. Costco Wholesale Corp. Energizer Holdings, Inc. * Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Herbalife Ltd. Hormel Foods Corp. PepsiCo, Inc. Ruddick Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. Energy — 3.6% Cabot Oil & Gas Corp. Chesapeake Energy Corp. Concho Resources, Inc. * Devon Energy Corp. EQT Corp. FMC Technologies, Inc. * McDermott International, Inc. * Oil States International, Inc. * Rosetta Resources, Inc. * SM Energy Co. World Fuel Services Corp. Financials — 4.3% Affiliated Managers Group, Inc. * AFLAC, Inc. Arch Capital Group Ltd. * Bank of Montreal BlackRock, Inc. Eaton Vance Corp. Franklin Resources, Inc. M&T Bank Corp. ProAssurance Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Toronto-Dominion Bank (The) Wells Fargo & Co. 1 ■ Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2011 (Unaudited) Health Care — 11.6% Alexion Pharmaceuticals, Inc. * $ Allergan, Inc. C.R. Bard, Inc. Cerner Corp. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * IDEXX Laboratories, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Pharmasset, Inc. * ResMed, Inc. * SXC Health Solutions Corp. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * United Therapeutics Corp. * UnitedHealth Group, Inc. Universal Health Services, Inc. Class B WellPoint, Inc. West Pharmaceutical Services, Inc. Industrials — 17.3% Acuity Brands, Inc. AMETEK, Inc. Babcock & Wilcox Co. * BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. EnerSys * Esterline Technologies Corp. * Flowserve Corp. General Dynamics Corp. Geo Group, Inc. (The) * IDEX Corp. IHS, Inc. Class A * ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Polypore International, Inc. * Precision Castparts Corp. Republic Services, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Stericycle, Inc. * Teledyne Technologies, Inc. * Toro Co. (The) TransDigm Group, Inc. * Union Pacific Corp. United Technologies Corp. URS Corp. * Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. Woodward Inc. 2 ■ Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2011 (Unaudited) Information Technology — 10.2% Accenture PLC Class A $ Acme Packet, Inc. * Activision Blizzard, Inc. Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Apple, Inc. * Aruba Networks, Inc. * Avago Technologies Ltd. Baidu, Inc. ADR * Blackboard, Inc. * Cavium, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * CommVault Systems, Inc * Concur Technologies, Inc. * Equinix, Inc. * FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp. * j2 Global Communications, Inc. Oracle Corp. Rackspace Hosting, Inc. * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. Teradata Corp. * TIBCO Software, Inc. * VeriFone Systems, Inc. * VMware, Inc. Class A * Wright Express Corp. * Materials — 7.6% Air Products & Chemicals, Inc. Airgas, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. Celanese Corp. Series A CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. Greif, Inc. Class A NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Valspar Corp. (The) Telecommunication Services — 1.9% American Tower Corp. Class A * Crown Castle International Corp. * SBA Communications Corp. Class A * Utilities — 1.7% ITC Holdings Corp. NSTAR Oneok, Inc. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $159,491,408) Principal Amount Value U.S. Government Agency Obligations — 10.1% $ Federal Home Loan Mortgage Corp., 4.00%, 12/15/13 $ Federal Home Loan Mortgage Corp., 5.00%, 1/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 11/1/21 Federal Home Loan Mortgage Corp., 5.50%, 4/15/22 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 5.50%, 3/15/24 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal National Mortgage Association, 4.00%, 8/1/14 Federal National Mortgage Association, 4.00%, 4/1/24 Federal National Mortgage Association, 4.00%, 3/1/25 Federal National Mortgage Association, 4.00%, 6/1/26 Federal National Mortgage Association, 4.00%, 6/1/26 Federal National Mortgage Association, 3.50%, 7/1/26 Federal National Mortgage Association, 4.00%, 7/1/26 Federal National Mortgage Association, 5.00%, 11/1/34 3 ■ Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2011 (Unaudited) Principal Amount Value $ Federal National Mortgage Association, 4.50%, 7/1/40 $ Federal National Mortgage Association, 4.50%, 8/1/40 Federal National Mortgage Association, 4.50%, 8/1/40 Federal National Mortgage Association, 4.50%, 9/1/40 Federal National Mortgage Association, 4.50%, 10/1/40 Federal National Mortgage Association, 4.50%, 2/1/41 Federal National Mortgage Association, 4.50%, 3/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 5/1/41 Government National Mortgage Association, 5.50%, 1/15/36 Government National Mortgage Association, 4.25%, 2/20/37 Government National Mortgage Association, 5.50%, 8/20/37 Government National Mortgage Association, 3.00%, 4/16/39 Total U.S. Government Agency Obligations (Cost $29,147,492) U.S. Treasury Obligations — 3.9% U.S. Treasury Notes, 1.88%, 7/15/13 (1) U.S. Treasury Notes, 3.63%, 2/15/21 U.S. Treasury Bonds, 6.13%, 11/15/27 U.S. Treasury Bonds, 4.50%, 5/15/38 U.S. Treasury Bonds, 4.38%, 5/15/40 Total U.S. Treasury Obligations (Cost $9,692,781) Corporate Bonds & Notes — 8.9% Communications — 1.1% AT&T, Inc., 2.50%, 8/15/15 BellSouth Corp., 5.20%, 9/15/14 Consumer, Non-cyclical — 1.3% Campbell Soup Co., 3.05%, 7/15/17 Coca-Cola Co. (The), 1.50%, 11/15/15 Coca-Cola Enterprises, Inc., 3.50%, 9/15/20 Medco Health Solutions, Inc., 2.75%, 9/15/15 Energy — 0.7% Halliburton Co., Fixed, 6.15%, 9/15/19 NextEra Energy Capital Holding, Inc., 2.55%, 11/15/13 Financial — 3.4% General Electric Capital Corp. MTN, 0.48%, 5/11/16 (2) Goldman Sachs Group, Inc. (The), 0.81%, 3/22/16 (2) JPMorgan Chase & Co., 3.45%, 3/1/16 SLM Corp. MTN, 5.25%, 4/1/14 (2) Wachovia Corp., 0.62%, 6/15/17 (2) Industrial — 1.8% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Noble Holding International Ltd., 3.05%, 3/1/16 Praxair, Inc., 5.20%, 3/15/17 Snap-On, Inc., 4.25%, 1/15/18 Tyco International Finance SA, 3.75%, 1/15/18 Technology — 0.3% Hewlett-Packard Co., 2.20%, 12/1/15 Utilities — 0.3% Commonwealth Edison Co., 4.00%, 8/1/20 Total Corporate Bonds & Notes (Cost $26,989,537) Total Investments — 99.2% (Cost $225,321,218) $ Cash And Other Assets In Excess Of Liabilities — (0.8%) Net Assets (3) —100.0% $ Net Asset Value Per Outstanding Share ($305,231,670 ÷ 17,835,670 shares outstanding) $ * Non-income producing. Treasury Inflation-Protection Security (TIPS) 4 ■ Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2011 (Unaudited) The rate shown on floating rate securities is the rate at the end of the reporting period. The rate changes monthly. For federal income tax purposes, the aggregate cost was $225,321,218, aggregate gross unrealized appreciation was $85,692,222, aggregate gross unrealized depreciation was $8,313,933 and the net unrealized appreciation was $77,378,289. ADR American Depositary Receipt. MTN Medium Term Note. 5 The Trust follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Trust’s net assets as of September 30, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
